6:20-cv-01946-HMH          Date Filed 08/25/20        Entry Number 22      Page 1 of 14




                        IN THE UNITED STATES DISTRICT COURT
                        FOR THE DISTRICT OF SOUTH CAROLINA
                                GREENVILLE DIVISION

Amanda Carson, f/k/a                          )
Amanda Leche,                                 )
                                              )
                       Plaintiff,             )       C.A. No. 6:20-1946-HMH
                                              )
               vs.                            )          OPINION & ORDER
                                              )
Emergency MD, LLC, David Brancati,            )
Johanna Calgie, and Jason Blasenak,           )
                                              )
                       Defendants.            )

       This matter is before the court on Defendants Emergency MD, LLC (“EMD”), David

Brancati (“Brancati”), and Johanna Calgie’s (“Calgie”) motion to dismiss and Defendant Jason

Blasenak’s (“Blasenak”) (collectively “Defendants”) motion to dismiss, both pursuant to Rule

12(b)(6) of the Federal Rules of Civil Procedure. For the reasons set forth below, the court

grants in part and denies in part Defendants’ motions.

                         I. FACTUAL AND PROCEDURAL BACKGROUND

       Amanda Carson (“Carson”) alleges that on or about May 1, 2017, her employment with

EMD was terminated. (Compl. ¶ 11, ECF No. 1.) Carson contends that Defendants accessed

and/or directed others to access her personal email account without authorization, as evidenced

by Defendants printing and publishing her emails in a state court lawsuit in which all parties in

the instant matter are involved. (Id. at ¶¶ 13-14, 22, ECF No. 1.) Carson asserts that

“Defendants made themselves privy to her highly confidential and privileged communications,

including her communications with her legal counsel and her prospective legal counsel, about

the subject matter of the allegations in this lawsuit.” (Id. at ¶ 14, ECF No. 1.) Carson also


                                                  1
6:20-cv-01946-HMH          Date Filed 08/25/20       Entry Number 22        Page 2 of 14




contends that her email account contained her personal emails dating back to 2009, Defendants

read and otherwise accessed every email in the account, Defendants may have made copies of

the emails, Defendants may have deleted any notification emails that were sent to the account to

notify Carson of login activity on her account, and Defendants shared this information and/or

misrepresented it to law enforcement agencies and/or regulatory staff at the Department of

Labor, Licensing, and Regulation. (Id. at ¶¶ 15-18, ECF No. 1.)

       On May 20, 2020, Carson filed the instant lawsuit, alleging six claims against

Defendants: (1) violation of the South Carolina Homeland Security Act (“SCHSA”), S.C. Code

Ann. § 17-30-10, et seq., (2) violation of the Stored Communications Act (“SCA”), 18 U.S.C.

§ 2701, et seq., (3) violation of the Computer Fraud and Abuse Act (“CFAA”), 18 U.S.C.

§ 1030 et seq., (4) invasion of privacy, (5) defamation per se, and (6) civil conspiracy. (Id.,

generally, ECF No. 1.) On July 17, 2020, EMD, Brancati, and Calgie filed a motion to dismiss,

and on July 21, 2020, Blasenak filed a motion to dismiss, both of which are based on the failure

to state a claim upon which relief can be granted. (Mot. Dismiss, ECF No. 9; Blasenak Mot.

Dismiss, ECF No. 10.) Carson filed a response to both motions on August 12, 2020. (Resp.,

ECF No. 16.) On August 18, 2020, EMD, Brancati, and Calgie filed a reply, and Blasenak filed

a reply on August 19, 2020. (Reply, ECF No. 17; Blasenak Reply, ECF No. 19.) EMD,

Brancati, Calgie, and Blasenak join each other on all grounds. (Mem. Supp. Blasenak Mot.

Dismiss 3-4, ECF No. 10-1; Reply 6, ECF No. 17.) This matter is now ripe for review.




                                                 2
6:20-cv-01946-HMH           Date Filed 08/25/20       Entry Number 22            Page 3 of 14




                                   II. DISCUSSION OF THE LAW

                                    A. Rule 12(b)(6) Standard

        Under Federal Rule of Civil Procedure 12(b)(6), “a motion to dismiss for failure to state

a claim should not be granted unless it appears certain that the plaintiff can prove no set of facts

which would support its claim and would entitle it to relief.” Mylan Labs., Inc. v. Matkari, 7

F.3d 1130, 1134 (4th Cir. 1993). “In considering a motion to dismiss, the court should accept as

true all well-pleaded allegations and should view the complaint in a light most favorable to the

plaintiff.” Id.

        To withstand a Rule 12(b)(6) motion to dismiss, “a complaint must contain sufficient

factual matter, accepted as true, to ‘state a claim to relief that is plausible on its face.’” Ashcroft

v. Iqbal, 556 U.S. 662, 678 (2009) (quoting Bell Atl. Corp. v. Twombly, 550 U.S. 544, 570

(2007)). “The plausibility standard is not akin to a probability requirement, but it asks for more

than a sheer possibility that a defendant has acted unlawfully.” Id. (internal quotation marks

omitted). While a complaint “does not need [to allege] detailed factual allegations,” pleadings

that contain mere “labels and conclusions” or “a formulaic recitation of the elements of a cause

of action will not do.” Twombly, 550 U.S. at 555. “Where a complaint pleads facts that are

merely consistent with a defendant’s liability, it stops short of the line between possibility and

plausibility of entitlement to relief.” Iqbal, 556 U.S. at 678 (internal quotation marks omitted).

Stated differently, “where the well-pleaded facts do not permit the court to infer more than the

mere possibility of misconduct, the complaint has alleged–but it has not ‘show[n]’–‘that the

pleader is entitled to relief.’” Id. at 679 (quoting Fed. R. Civ. P. 8(a)(2)).




                                                  3
6:20-cv-01946-HMH           Date Filed 08/25/20        Entry Number 22         Page 4 of 14




                                       B. The SCHSA Claim

        Defendants argue that Carson’s claim under the SCHSA should be dismissed because

Carson has failed to allege that an interception has occurred, as required by the SCHSA. (Mem.

Supp. Mot. Dismiss 20-21, ECF No. 9-1.) Moreover, Defendants contend that communications

are intercepted only if they are acquired contemporaneously with transmission and Carson has

admitted that the emails were accessed while in storage. (Id., ECF No. 9-1.)

        The SCHSA provides that “[a]ny person whose wire, oral, or electronic communication

is intercepted, disclosed, or used in violation of this chapter has a civil cause of action . . . .”

S.C. Code Ann. § 17-30-135(A). Moreover, the SCHSA’s list of prohibited acts require

interception. See S.C. Code Ann. § 17-30-20. The SCHSA defines “intercept” as “the aural or

other acquisition of the contents of any wire, electronic, or oral communication through the use

of any electronic, mechanical, or other device.” S.C. Code Ann. § 17-30-15(3).

        While Carson does not specifically mention the word “intercept” in her allegations, she

alleges that Defendants accessed and printed emails from her email account and obtained

confidential information from those emails. (Compl. ¶¶ 20-23, ECF No. 1.) At this stage of the

litigation, the court finds that these allegations sufficiently fall within the definition of

“intercept” to state a claim that is plausible on its face.

        Further, a plain reading of the definition of “intercept” does not require that the

acquisition must occur contemporaneously with transmission. While some courts have

interpreted “intercept” in other contexts as requiring the communication to have been acquired

contemporaneously, Defendants have pointed to no law, and the court is unaware of any,

indicating that the SCHSA is interpreted in this manner. Compare Luis v. Zang, 833 F.3d 619,


                                                   4
6:20-cv-01946-HMH          Date Filed 08/25/20       Entry Number 22       Page 5 of 14




627-30 (6th Cir. 2016) (noting the contemporaneous requirement for interceptions under the

federal Wiretap Act). Therefore, the court denies Defendants’ motions to dismiss Carson’s

claim under the SCHSA.

                                       C. The SCA Claim

       Defendants also argue that Carson’s claim under the SCA is barred by the statute of

limitations. (Mem. Supp. Mot. Dismiss 6-7, ECF No. 9-1.) The SCA provides that “[a] civil

action under this section may not be commenced later than two years after the date upon which

the claimant first discovered or had a reasonable opportunity to discover the violation.” 18

U.S.C. § 2707(f). Stated differently, “the limitations period begins to run when [the plaintiff]

discovers that, or has information that would motivate a reasonable person to investigate

whether, someone has intentionally accessed the facility through which an electronic

communication service is provided and thereby obtained unauthorized access to a stored

electronic communication.” Kamel v. 5Church, Inc., 3:17-cv-507-RJC-DCK, 2019 WL

4024252, at *15 (W.D.N.C. Aug. 23, 2019) (unpublished) (citations and internal quotation

marks omitted).

       Defendants submit that Carson had a reasonable opportunity to discover a violation of

the SCA on April 24, 2018, the date she accepted service of the complaint in the state court

lawsuit (“state court complaint”), because the state court complaint referred to and quoted the

contents of her emails. (Mem. Supp. Mot. Dismiss 6-7, ECF No. 9-1.) Thus, Defendants argue

that Carson’s complaint in the instant matter, filed on May 20, 2020, was untimely. (Id., ECF

No. 9-1.) However, Carson claims that she did not file an answer to the state court complaint

until June 22, 2018, which is less than two years from the date of filing the instant matter, and


                                                 5
6:20-cv-01946-HMH           Date Filed 08/25/20       Entry Number 22        Page 6 of 14




that “there is nothing to show that [she] was required to read or did read the [state court]

complaint prior to retaining counsel and filing her Answer . . . .” (Resp. 4-7, ECF No. 16.) In

addition, Carson contends that the state court complaint did not put her on notice that

Defendants read her emails by accessing her personal email account because the emails could

have come from another source. (Id., ECF No. 16.) Carson asserts that she did not discover

that Defendants obtained the information through her email account until February 27, 2019,

when her counsel received the document production in the state court lawsuit. (Id. at 8, ECF

No. 16.)

       Courts have routinely found that questions of whether a plaintiff had a reasonable

opportunity to discover a violation is a question of fact and not properly decided at the motion

to dismiss stage. See e.g., Nock v. Broward Cty. Sheriff’s Office, Case No. 11-61557-CIV-

MARRA, 2013 WL 11941576, at *3 (S.D. Fla. Mar. 27, 2013) (unpublished) (“The Court

concludes that whether the . . . arrest or the . . . production of documents constitutes a

reasonable opportunity to discover a violation of the SCA is a question of fact that must be

decided by a trier of fact and not decided at [the motion to dismiss stage].”); Ideal Aerosmith,

Inc. v. Acutronic USA, Inc., Civil Action No. 07-1029, 2007 WL 4394447, at *3 (E.D. Pa. Dec.

13, 2007) (unpublished) (finding that questions of fact regarding the discovery of a violation of

the SCA preclude dismissal); Bell ex rel. Bell v. Bd. of Educ. of Cty. of Fayette, 290 F. Supp.

2d 701, 710 (S.D. W. Va. 2003) (applying a similar discovery rule and noting that the statute of

limitations issues regarding reasonableness were “all fact questions not amenable to a motion to

dismiss.”). Therefore, the court finds that questions of fact preclude dismissal on statute of

limitations grounds at this stage.


                                                  6
6:20-cv-01946-HMH            Date Filed 08/25/20       Entry Number 22        Page 7 of 14




          Defendants also argue that Carson’s claim under the SCA should be dismissed because

she has not sufficiently alleged that the emails were in “electronic storage,” as defined by 18

U.S.C. § 2510(17). (Mem. Supp. Mot. Dismiss 7-9, ECF No. 9-1.) More specifically,

Defendants claim that emails must be unopened at the time of the unauthorized access to

constitute electronic storage under the SCA and Carson has not pled such facts. (Id., ECF No.

9-1.) However, the Fourth Circuit has held that previously opened emails fall within the

definition of electronic storage in § 2510(17). Hately v. Watts, 917 F.3d 770, 786 (4th Cir.

2019) (“In light of the ordinary meaning of storage and Congress’s intent that the term be

interpreted broadly, we agree with the Ninth Circuit that prior access is irrelevant to whether an

email is in storage . . . .”). Therefore, the court finds that Carson has stated a claim that is

plausible on its face, and Defendants’ motions to dismiss Carson’s claim under the SCA are

denied.

                                       D. The CFAA Claim

          Defendants also argue that Carson’s claim under the CFAA is time barred. (Mem. Supp.

Mot. Dismiss 12-16, ECF No. 9-1.) The CFAA is primarily a criminal statute, but under some

circumstances, it permits private parties who suffer “damage or loss” to bring a civil action. See

A.V. ex rel. Vanderhye v. iParadigms, LLC, 562 F.3d 630, 645 (4th Cir. 2009); 18 U.S.C.

§ 1030(g).

          A plaintiff bringing a civil action under the CFAA must do so within two years of (1)

“the date of the act complained of” or (2) “the date of the discovery of the damage.” 18 U.S.C.

§ 1030(g) (emphasis added). The CFAA distinguishes between “damage” and “loss,” and

consequently, if a plaintiff does not allege “damage,” as defined by § 1030(e)(8), then the


                                                   7
6:20-cv-01946-HMH          Date Filed 08/25/20       Entry Number 22        Page 8 of 14




plaintiff is limited to bringing the action within two years of the date of the act complained of in

this claim. See State Analysis, Inc. v. Am. Fin. Servs. Assoc., 621 F. Supp. 2d 309, 315-17

(E.D. Va. 2009) (noting that the CFAA “distinguishes between loss and damage in that the

‘discovery’ provision that can lengthen the statute of limitations applies only to the discovery of

damage, not loss” and finding that a plaintiff’s claim failed because the plaintiff only alleged

loss and did not bring the claim within two years of the date of the act complained of); Kamel,

2019 WL 4024252, at *17 (noting that if a party “has not come forward with any evidence of

‘damage’ within the meaning of the CFAA[, then,] as a result, the two-year statute of limitations

runs from ‘the date of the act complained of’ rather than ‘the date of discovery of the

damage.’”).

       The CFAA defines “damage” as “any impairment to the integrity or availability of data,

a program, a system, or information[.]” § 1030(e)(8). In contrast, “loss” is defined as “any

reasonable cost to any victim, including the cost of responding to an offense, conducting a

damage assessment, and restoring the data, program, system, or information to its condition

prior to the offense, and any revenue lost, cost incurred, or other consequential damages

incurred because of interruption of service[.]” § 1030(e)(11).

       In her claim under the CFAA, Carson alleges:

       54. By their actions, Defendants . . . have caused [Carson] to incur losses,
       including but not limited to, responding to Defendants’ claims, conducting
       damage assessments, guarding against future intrusions, attorney’s fees and costs
       in responding to these actions of the Defendants, and incurring costs and
       expenses related to the use of the [Carson’s] confidential information in
       association with the [state court lawsuit].

       55. As a result of these actions of the Defendants, [Carson] has suffered
       economic losses in excess of $5,000 in aggregate value . . . .


                                                 8
6:20-cv-01946-HMH          Date Filed 08/25/20        Entry Number 22        Page 9 of 14




       56. As a result of Defendants’ individual and collective actions in violation of
       the CFAA, [Carson] is entitled to recover economic damages, which include, but
       are not limited to, her lost income, damage to reputation, and impairment of
       value to her reputation in amounts to be proven at trial, as well as injunctive
       relief because [Carson] has and will continue to suffer irreparable harm and loss
       as a result of Defendants’ unlawful conduct . . . .

(Compl. ¶¶ 54-56, ECF No. 1.) Carson has failed to plead any impairment to the integrity or

availability of data, a program, a system, or information, but rather solely alleges monetary

losses. Consequently, Carson was required to bring the instant matter within two years of the

date of the act complained of in this claim. Carson has conceded that the only access that she is

specifically aware of occurred on May 30, 2017, and that the instant matter was not filed within

two years of that date. (Resp. 8, ECF No. 16.) Consequently, Carson has not filed her claim

under the CFAA within the applicable statute of limitations.

       In response, Carson submits that the doctrine of equitable tolling warrants tolling the

statute of limitations. (Resp. 15-15, ECF No. 16.) “[E]quitable tolling is appropriate when

extraordinary circumstances beyond plaintiffs’ control made it impossible to file the claims on

time. Equitable tolling is not appropriate, however, where [plaintiffs] failed to exercise due

diligence in preserving [their] legal rights.” Chao v. Va. Dep’t of Transp., 291 F.3d 276, 283

(4th Cir. 2002) (internal quotation marks and citations omitted). “[A]ny invocation of equity to

relieve the strict application of a statute of limitations must be guarded and infrequent, lest

circumstances of individualized hardship supplant the rules of clearly drafted statutes.” Harris

v. Hutchinson, 209 F.3d 325, 330 (4th Cir. 2000).

       Carson claims that she attempted to amend her pleadings in the state court lawsuit to add

her claim under the CFAA, but that she was prevented from doing so because of a bankruptcy

stay in that case filed by another party. (Resp. 15, ECF No. 16.) Carson argues that this stay

                                                  9
6:20-cv-01946-HMH          Date Filed 08/25/20        Entry Number 22       Page 10 of 14




was beyond her control and warrants equitable tolling from at least the date she sought to amend

her pleadings on January 27, 2020. (Id., ECF No. 16.)

       However, in the instant matter, the deadline for filing within the two-year statute of

limitations of the CFAA was May 30, 2019, two years after the date she alleges her email was

accessed. Therefore, tolling the statute of limitations beginning on January 27, 2020 would be

to no avail. Further, Carson claimed that she actually discovered that Defendants had accessed

her emails through her personal email account on February 27, 2019. (Resp. 8, ECF No. 16.)

Carson has failed to present evidence of any extraordinary circumstances preventing her from

filing her claim under the CFAA between February 27, 2019 and May 30, 2019. Therefore, the

court finds that equitable tolling does not warrant tolling the statute of limitations and that

Carson’s CFAA claim is time barred.1 Consequently, Defendants’ motions to dismiss Carson’s

claim under the CFAA are granted.

                                  E. Invasion of Privacy Claim

       Additionally, Defendants assert that Carson’s invasion of privacy claim should be

dismissed because she fails to allege any serious mental injury, physical injury, or humiliation,

as required to state a claim for invasion of privacy. (Mem. Supp. Blasenak Mot. Dismiss 4-6,

ECF No. 10-1.) However, Carson alleges that “the distress caused to [her] is beyond anything

that any reasonable person o[f] ordinary sensibilities could be expected to endure[,]” and that

she “has suffered tremendous emotional distress, mental suffering, and mental distress.”

(Compl. ¶¶ 62, 64, ECF No. 1.) The court finds that Carson’s allegations regarding her injuries


       1
         Carson also argues that the statute of limitations has not expired based on several South
Carolina Rules of Civil Procedure. (Resp. 13-14, ECF No. 16.) However, state procedural rules
are inapplicable to federal causes of action in federal court.

                                                 10
6:20-cv-01946-HMH          Date Filed 08/25/20         Entry Number 22       Page 11 of 14




are sufficient to state a claim that is plausible on its face, and Defendants’ motions to dismiss

are denied for Carson’s invasion of privacy claim.

                                   E. Defamation Per Se Claim

        Moreover, Defendants argue that Carson’s state law claim for defamation per se should

be dismissed because she does not allege with any specificity what false statements were made

about her. (Mem. Supp. Mot. Dismiss 21-22, ECF No. 9-1.) To prove defamation, a plaintiff

must show “(1) a false and defamatory statement concerning another; (2) an unprivileged

publication to a third party; (3) fault on the part of the publisher; and (4) either actionability of

the statement irrespective of special harm or the existence of special harm caused by the

publication.” McNeil v. S.C. Dep’t of Corr., 743 S.E.2d 843, 848 (S.C. Ct. App. 2013).2

        Many courts applying South Carolina law have found that a lack of specificity in a

plaintiff’s allegations regarding a defamation claim warrants dismissal. See e.g., Dombek v.

Adler, Civil Action No. 2:18-cv-391-RMG, 2019 WL 459019, at *2 (D.S.C. Feb. 5, 2019)

(unpublished) (granting a motion to dismiss on a claim for defamation per se because a claimant

alleged “nothing more than a recitation of the[] elements” and merely stated that “‘on multiple

occasions,’ including in an email dated ‘19 September 2015' the Plaintiffs ‘published

unprivileged statements alleging that [the claimant] engaged in crimes of moral turpitude and

acted in a manner unfit for [the claimant’s] lawsuit business or profession.’”); McNeil, 743


        2
        Defamation per se has been used in two different ways in South Carolina case law, and
Carson does not specify whether she is proceeding based on the interpretation that the statement
was defamatory on its face or that the statement was actionable without proof of malice or
damages due to the subject matter of the statement. See S.C. Juris. Libel and Slander § 3
(1993); Holtzscheiter v. Thomson Newspapers, Inc., 506 S.E.2d 497, 501-02 (S.C. 1998).
However, such analysis is irrelevant because Carson has failed to properly plead the elements of
defamation required under both interpretations.

                                                  11
6:20-cv-01946-HMH          Date Filed 08/25/20        Entry Number 22       Page 12 of 14




S.E.2d at 848 (upholding dismissal of a defamation claim, in part because the plaintiff “did not

set forth with any specificity what the alleged false statements were”); Jackson v. Denmark

Tech. Coll., Civil Action No. 1:17-03431-MGL, 2018 WL 3729743, at *5-6 (D.S.C. Aug. 6,

2018) (unpublished) (partially granting motion to dismiss because a plaintiff failed to

improperly plead the publication element of a defamation per se claim due to the plaintiff not

alleging to whom she was defamed).

       Carson has alleged that Defendants “directed numerous false communications” about her

and that these communications “include accusations of morally impure, socially distasteful, and

illegal behavior.” (Compl. ¶¶ 67, 71, ECF No. 1.) However, Carson has failed to allege what

defamatory statements were made about her. Moreover, it is unclear to whom the defamatory

statements were published, as Carson has not pled such facts with specificity under this cause of

action. Consequently, the court finds that Carson fails to state a claim that is plausible on its

face and grants Defendants’ motion to dismiss Carson’s defamation per se claim.

                                   F. Civil Conspiracy Claim

       Further, Defendants contend that Carson’s state law claim for civil conspiracy should be

dismissed because she fails to plead facts regarding additional acts in furtherance of a

conspiracy. (Mem. Supp. Mot. Dismiss 23, ECF No. 9-1.) In response, Carson submits that her

complaint alleges all of the required elements. (Resp. 13, ECF No. 16.)

       To prove a civil conspiracy, a plaintiff must show “(1) a combination of two or more

persons, (2) for the purpose of injuring the plaintiff, and (3) causing plaintiff special damage.”

Hackworth v. Greywood at Hammett, LLC, 682 S.E.2d 871, 874 (S.C. Ct. App. 2009) (citation

omitted). Civil conspiracies are not actionable until “overt acts occur which proximately cause


                                                 12
6:20-cv-01946-HMH          Date Filed 08/25/20           Entry Number 22   Page 13 of 14




damage to the plaintiff.” Id. (citations omitted). Accordingly, a plaintiff “must plead additional

acts in furtherance of the conspiracy separate and independent from other wrongful acts alleged

in the complaint, and the failure to properly plead such acts will merit the dismissal of the

claim.” Id. at 875 (citations omitted).

       In the instant matter, Carson alleges that “Defendants combined together for the purpose

of harming [her]” and that this conduct caused her special damages. (Compl. ¶¶ 78-79, ECF

No. 1.) Such allegations do not indicate any additional acts that are separate and independent

from other wrongful acts alleged in the complaint. Moreover, a formulaic recitation of the

elements of a cause of action will not suffice. Therefore, Defendants’ motions to dismiss

Carson’s civil conspiracy claim are granted.

                                          III. CONCLUSION

       Based on the foregoing, Defendants’ motions to dismiss are granted for Carson’s claims

for violation of the CFAA, defamation per se, and civil conspiracy and denied for Carson’s

claims for violation of the SCA, violation of the SCHSA, and invasion of privacy.3

       It is therefore

       ORDERED that EMD, Brancati, and Calgie’s motion to dismiss, docket number 9, is

granted in part and denied in part. It is further




       3
        Because the court has not dismissed all federal causes of action, the court need not
address Defendants’ arguments regarding supplemental jurisdiction.

                                                    13
6:20-cv-01946-HMH        Date Filed 08/25/20     Entry Number 22     Page 14 of 14




       ORDERED that Blasenak’s motion to dismiss, docket number 10, is granted in part and

denied in part.

       IT IS SO ORDERED.



                                          s/Henry M. Herlong, Jr.
                                          Senior United States District Judge
Greenville, South Carolina
August 25, 2020




                                            14
